DETAILED ACTION

This Office action is in response to the amendment filed November 4, 2021.
Claims 19-27 are pending and have been examined.
Claims 1-18 have been cancelled.
Claims 19-27 have been added.
The 35 U.S.C. § 112 rejections are withdrawn in view of Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) optimizing a cracking efficiency with which a pyrolysis tube cracks a precursor material and determining a cracking efficiency of a pyrolysis tube.  Claim 19 recites, in part, adjusting at least one of an input pressure, the output pressure, or the pyrolysis temperature to maintain a particular cracking efficiency.  These claim limitations fall within the “Mathematical Concepts” grouping of abstract ideas, where in a formula for cracking efficiency the values for the pressure and temperature are adjusted to maintain a certain value for cracking efficiency.  Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because claim 19 recites the additional limitations of measuring an input pressure of the pyrolysis tube, measuring an outside pressure of the pyrolysis tube, and measuring a pyrolysis temperature within the pyrolysis tube which are extra-solution activities.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are merely data gathering.  The claims are directed to an 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to extra-solution activities, particularly data gathering, or field of use.   Insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, and field of use cannot provide an inventive concept. The claim is not patent eligible.
NOTE: Mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B.  See MPEP 2106.05.
Claims 20-27 contain other limitations relating to mental steps or mathematical concepts (adjusting values, identifying/determining values, and calculating values) or relating to other additional elements/extra-solution activities (measuring values).  Claims 19-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  These claims are also not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,719,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the reference claims.  The examined application claim is anticipated by the reference claims in the above patent because all the features recited in claims 19-27 of this application can also be found in the claims of the above patent as per the following mappings.  Claims 1 and 2 of the patent anticipate the examined application’s claims 19 and 20.  Claims 3-7, 10, and 11 of the patent anticipate the examined application’s claims 21-27, respectively.  

Response to Arguments
Rejection of claims under §102(a)(1):
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194